DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/02/2022 has been entered.
Response to Amendment
The reply filed on 5/02/2022 amended claim 21.  Claims 21-35 are currently pending herein, however Claims 26 and 31-35 were previously withdrawn in response to a Restriction requirement.
The claim amendments filed 1/12/2022 remain objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “non-adjustable angular orientation” (Claim 21, line 8-11).  The Examiner maintains that the original disclosure does not provide adequate support for this limitation which appears to have been added to overcome the cited prior art.  The Examiner suggests the following similar possible claim limitation from Applicant’s disclosure: “The first telescoping segment 15A bends into the first forearm support segment 17A.” (P[0061] – emphasis added).
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant’s arguments filed 5/02/2022 with respect to claim(s) 21 have been considered but they are not persuasive.  Applicant's arguments not rendered moot by the claim amendments have been addressed below.
On pages 8-10 of the response, Applicant states: “…combining Powell with Norberg to disclose “the first and second forearm supports are non-parallel with a horizontal plane so as to angle the first and second forearms of the user, respectively, upward from the elbows to the hands” from claim 21 changes the principle of operation of Powell, and also abandons the intended use for Powell. See MPEP 2143.01(V) and (VI). More particularly, since Powell’s mobility device is intended to be used with the arm saddle in a horizontal position, this principle is destroyed when combined with Norberg in order to disclose all limitations of the claim. Therefore, there is no suggestion or motivation to modify Powell in view of Norberg, and the rejection is not obvious. As such, withdrawal of the rejections under 35 U.S.C. § 103 is respectfully requested.”
The Examiner maintains that the new amendments would not overcome the current art rejections as it would remain obvious to modify the Powell reference (US 9,289,347 B2) in view of the Norberg reference (US 4,341,381) as provided below.  Applicant is reminded that attacking the references individually will not render the combination non-obvious. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) The Norberg reference was provided for the non-adjustable upper support teaching, not the teaching of a forearm support (which was provided by the Powell reference), and the fact that Norberg discloses a related and similar shoulder support does not negate this teaching or change the intended use or principle of operation of the base reference as Applicant argues. Moreover, Applicants’ argument states that Applicants’ invention is used to support forearms whereas the Norberg reference is used as a shoulder support.  Regarding this contention, the intended use of an invention is not a consideration taken into account during examination of a patent application.  Applicants are reminded, that “[t]he invention disclosed in [a] written description may be outstanding in its field, but the name of the game is the claim.” In re Hiniker Co., 47 USPQ 1523, 1529 (Fed. Cir. 1998).  Specifically, if Applicants believe that an invention has differences over the elements cited in the prior art, particularly regarding broadly claimed “support sections”, Applicants must find a way to convey this argument in the claims.  It is noted that the features upon which applicant relies (i.e., “forearm”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Lastly, regarding Applicant’s contention of teaching away (i.e., “changes the principle of operation”), Applicant should note that a reference only teaches away when it suggests the developments flowing from its disclosure are unlikely to produce the objective of the Applicant's invention.  (Syntex (U.S.A.) LLC v. Apotex, Inc. 407 F.3d 1371, 1380 (Fed.Cir.2005)).  Specifically, Powell never makes a clear statement that would discourage one having ordinary skill in the art from using the non-adjustable upper supports of Norberg.  Furthermore, Powell never suggests that using a non-adjustable upper support of the type taught by Norberg would be unlikely to be productive.  The portions of Powell cited by the Applicant merely serve to suggest one possible approach as disclosed but do not however discredit any other alternative approach.  (See, e.g., In re Fulton, 391 F.3d 1195, 1200-01 (Fed.Cir.2004): Simply because the reference does not teach the combination used was the most desirable combination available, does not mean that reference teaches away.  Moreover, the mere disclosure of alternative designs does not teach away from a combination, where such disclosure does not discredit or discourage the solution claimed).  Powell would still function productively as modified by Norberg and thus it would not change the principle of operation or render the Powell invention inoperable.  Therefore, these arguments are not persuasive.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “non-adjustable angular orientation” (Claim 21 – see new matter above and claim objections below) must all be shown and labeled in the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 9,289,347 B2) in view of Norberg (US 4,341,381 – previously cited).
[Claim 21] Regarding Claim 21, Powell teaches: A walking aid (See, e.g., Fig.1-9) that assists a user in walking in an upright position (See, e.g., Fig.1-9), the user having elbows, hands, and first and second forearms, the walking aid comprising:
a collapsible lower frame structure (See, e.g., Fig.1-9, 4+6+26) having a first frame structure (See, e.g., Fig.1-9, 4) that is pivotally joined with a second frame structure (See, e.g., Fig.1-9, 6+26) via first and second folding joints (See, e.g., Fig.1-9, 12), the first frame structure coupled with a first pair of wheels (See, e.g., Fig.1-9, 2+14), the second frame structure coupled with a second pair of wheels (See, e.g., Fig.1-9, 20); and
an upper frame structure (See, e.g., Fig.1-9, 6+32+34) coupled to the collapsible lower frame structure (See, e.g., Fig.1-9) and comprising a first upper frame member (See, e.g., Fig.1-9, 34) having a first telescoping section (See, e.g., Fig.1-9, 48+72) that is adjustably coupled to the collapsible lower frame structure (See, e.g., Fig.1-9) and a first upper support section (See, e.g., Fig.1-9, 32+36), a second upper frame member (See, e.g., Fig.1-9, 34) having a second telescoping section (See, e.g., Fig.1-9, 48+72), that is adjustably coupled to the collapsible lower frame structure (See, e.g., Fig.1-9)  a second upper support section (See, e.g., Fig.1-9, 32+36), a first forearm support (See, e.g., Fig.1-9, 40) coupled to the first upper frame member (See, e.g., Fig.1-9), and a second forearm support (See, e.g., Fig.1-9, 40) coupled to the second upper frame member (See, e.g., Fig.1-9), wherein the first and second forearm supports are non-parallel with a horizontal plane so as to angle the first and second forearms of the user, respectively, upward from the elbows to the hands (See, e.g., Fig.7).
Powell fails to explicitly teach: the first upper support section in a non-adjustable angular orientation relative to the first telescoping section, the second upper support section in a non-adjustable angular orientation relative to the second telescoping section
However Norberg teaches a similar walking aid (See, e.g., Norberg: Fig.1-3, 10) with a first upper support section (See, e.g., Norberg: Fig.1-3, 24) in a non-adjustable angular orientation relative to the first telescoping section (See, e.g., Norberg: Fig.1-3, 12a), and a second upper support section (See, e.g., Norberg: Fig.1-3, 24) in a non-adjustable angular orientation relative to the second telescoping section (See, e.g., Norberg: Fig.1-3, 14a).
Norberg teaches that it is well known in the art of walking aid design to provide the walking aid with non-angularly adjustable segments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Powell modified with the non-angularly adjustable segments such as taught by Norberg, for the purpose of securely holding the frame portions in place during use and also thereby allowing a user to avoid segments of the frame from inadvertently adjusting/breaking during use, thereby causing injury. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Intl Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 22] Regarding Claim 22, the combination of Powell in view of Norberg teaches: wherein the first frame structure comprises a pair of front lower frame members (See, e.g., Fig.1-9, 4).
[Claim 23] Regarding Claim 23, the combination of Powell in view of Norberg teaches: wherein the second frame structure comprises a pair of rear lower frame members (See, e.g., Fig.1-9, 6+26).
[Claim 24] Regarding Claim 24, the combination of Powell in view of Norberg  teaches: wherein the first frame structure comprises a pair of front lower frame members (See, e.g., Fig.1-9, 4), and wherein the second frame structure comprises a pair of rear lower frame members (See, e.g., Fig.1-9, 6+26). 
[Claim 25] Regarding Claim 25, the combination of Powell in view of Norberg teaches: wherein the first joint comprises first and second struts (See, e.g., Fig.1-9, 16) pivotally coupled together (See, e.g., Fig.1-9), the first strut pivotally coupled to the first frame structure (See, e.g., Fig.1-9), the second strut pivotally coupled to the second frame structure (See, e.g., Fig.1-9), and wherein the second joint comprises third and fourth struts (See, e.g., Fig.1-9, 16) pivotally coupled together (See, e.g., Fig.1-9), the third strut pivotally coupled to the first frame structure (See, e.g., Fig.1-9), the fourth strut pivotally coupled to the second frame structure (See, e.g., Fig.1-9).
[Claim 27] Regarding Claim 27, the combination of Powell in view of Norberg teaches: further comprising a seat (See, e.g., Fig.1-9, 66) operably coupled to and pivotal relative to the collapsible lower frame structure (See, e.g., Fig.1-9).
[Claim 28] Regarding Claim 28, the combination of Powell in view of Norberg teaches: further comprising a first handle (See, e.g., Fig.1-9, 36) coupled with the first upper frame member (See, e.g., Fig.1-9), and a second handle (See, e.g., Fig.1-9, 36) coupled with the second upper frame member (See, e.g., Fig.1-9).
[Claim 29] Regarding Claim 29, the combination of Powell in view of Norberg teaches: wherein the upper frame structure further comprises first and second brakes (See, e.g., Fig.1-9, 30), the first brake joined with the first upper frame member near the first handle (See, e.g., Fig.1-9), the second brake joined with the second upper frame member near the second handle (See, e.g., Fig.1-9).
[Claim 30] Regarding Claim 30, the combination of Powell in view of Norberg teaches: wherein the collapsible lower frame structure further comprises a back rest (See, e.g., Fig.1-9, 28).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/
Primary Examiner, Art Unit 3618